Titus, Ch. J.
This action is brought for a divorce. The plaintiff alleges, on information and belief, the commission of *498adultery by the defendant with various persons named in the complaint. The answer of the defendant is a general denial of these charges, and contains countercharges of adultery of the plaintiff with various persons.
The plaintiff’s reply to these charges is a general denial. All of the pleadings are verified, and the investigation of these charges against both plaintiff and defendant will necessarily involve a long and expensive litigation, requiring the expenditure of considerable money in procuring witnesses and in employing counsel.
When the case was before me in an action for a separation between these same parties, I denied the relief then asked for, for what seemed to me good and sufficient reasons found in the evidence, and which it is not necessary to state here. It then appeared that the plaintiff had the house where the parties Eved, and for which the defendant had in some measure contributed towards the payment. It does not seem to me now that the plaintiff should have alimony, as she "then was, and as appears now, is able to support herself, but in view of the fact that the plaintiff, in addition to making proof of the charges contained in her complaint, will be obliged to .meet and defend herself against countercharges made by her husband, I think she should be allowed a reasonable sum for expenses.
An order may be entered requiring, the defendant, within ten days, to pay to the plaintiff, or her attorney, the sum of fifty dollars for that purpose.
Ordered accordingly.